Exhibit 10.1

AMENDMENT NO. 4 AND CONSENT

This AMENDMENT NO. 4 AND CONSENT (the “Agreement”) dated as of December 11, 2013
(the “Effective Date”) is among Continental Resources, Inc., an Oklahoma
corporation (“Borrower”), Banner Pipeline Company LLC (“Banner”), CLR Asset
Holdings, LLC (together with Banner, the “Guarantors”), the Lenders (as defined
below), and Union Bank, N.A., as Administrative Agent and as Issuing Lender (as
each such term is defined below).

RECITALS

A. The Borrower is party to that certain Seventh Amended and Restated Credit
Agreement dated as of June 30, 2010, (as amended by Amendment No. 1 dated
July 26, 2012, Amendment No. 2 dated April 3, 2013, and Amendment No. 3 dated
October 16, 2013 and as the same may be further amended, restated or modified
from time to time, the “Credit Agreement”) among the Borrower, the lenders party
thereto from time to time (the “Lenders”), and Union Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and as
issuing lender (in such capacity, the “Issuing Lender”).

B. Pursuant to Section 2.02(a)(ii) of the Credit Agreement the Borrower desires
to elect to commence an Additional Covenant Period (as defined in the Credit
Agreement).

C. The Borrower, the Lenders, the Issuing Lender and the Administrative Agent
wish to, subject to the terms and conditions of this Agreement, consent to the
Borrower’s election of an Additional Covenant Period, redetermine the Present
Value (as defined in the Credit Agreement), waive the fall 2013 Borrowing Base
(as defined in the Credit Agreement) redetermination, and make certain
amendments to the Credit Agreement as provided herein.

THEREFORE, the Borrower, the Lenders, the Guarantors, the Administrative Agent
and the Issuing Lender hereby agree as follows:

Section 1. Defined Terms. As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings herein
assigned. Each term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.

Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation”. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.



--------------------------------------------------------------------------------

Section 3. Additional Covenant Period Election. Pursuant to that certain Letter
Re: Election of Additional Covenant Period dated November 4, 2013 from the
Borrower to the Administrative Agent and the Lenders, the Borrower provided
notice of its election to convert to an Additional Covenant Period from a BB
Period, such conversion to be effective December 6, 2013. The Borrower hereby
confirms that its rating for the Index Debt by S&P is equal to or greater than
BB+. The Lenders hereby consent to the Borrower’s election to convert to an
Additional Covenant Period, such conversion to be effective December 6, 2013;
provided that, if on December 6, 2013, the Borrower’s rating for the Index Debt
by S&P ceases to be equal to or greater than BB+, then the consent provided for
in this Section 3 shall be revoked, and the Borrower shall continue to be in a
BB Period until the Borrower next elects to not have the Borrowing Base in
effect as provided and subject to the conditions of Section 2.02(a) of the
Credit Agreement.

Section 4. Amendments.

(a) The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following new
definition:

“Applicable Margin” means:

(a) with respect to any Revolving Advance or Swing Line Advance, (i) during such
times as any Event of Default exists, 2.00% per annum plus the rate per annum
set forth in the Pricing Grid for the relevant Type of such Advance based upon
the ratings by Moody’s and S&P, respectively, applicable to the Index Debt for
the Borrower applicable from time to time, and (ii) at all other times, the rate
per annum set forth in the Pricing Grid for the relevant Type of such Advance
based upon the ratings by Moody’s and S&P, respectively, applicable to the Index
Debt for the Borrower applicable from time to time;

(b) with respect to the Letter of Credit fees required under Section 2.08(b),
the per annum rate for Letter of Credit fees set forth in the Pricing Grid based
upon the ratings by Moody’s and S&P, respectively, applicable to the Index Debt
for the Borrower applicable from time to time; and

(c) with respect to the unused Commitment fees required under Section 2.08(a),
the per annum rate set forth for Commitment Fees in the Pricing Grid based upon
the ratings by Moody’s and S&P, respectively, applicable to the Index Debt for
the Borrower applicable from time to time.

For purposes of the foregoing, (i) if only one of Moody’s and S&P shall have in
effect a rating for the Index Debt, then the other rating agency shall be deemed
to have established a rating in the same Level as such agency; (ii) if each of
Moody’s and S&P shall have in effect a rating for the Index Debt, and such
ratings shall fall within different Levels, the Applicable Margin shall be based
on (A) if the difference is one Level, the higher of the two ratings, and (B) if
the difference is more than one Level, the rating one Level above the lower of
the two

 

2



--------------------------------------------------------------------------------

ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Margin pursuant to clause (iii) of the
preceding sentence shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. The Applicable Margin shall change when and as any
such Event of Default commences or terminates. If neither Moody’s nor S&P shall
have in effect a rating for the Index Debt, then the ratings for the Index Debt
shall be deemed to fall within Level 1. If the rating system of Moody’s or S&P
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligations” means, with respect to any Obligor other than the
Borrower, any Swap Obligations if, and to the extent that, all or a portion of
the guarantee of such Obligor of, or the grant by such Obligor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Obligor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Obligor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Level” means the applicable category (being Level I, Level II, Level III, Level
IV or Level V) of pricing criteria contained in the Pricing Grid, which is
based, at any time of its determination, upon the ratings by Moody’s and S&P,
respectively, to the Index Debt for the Borrower. For the avoidance of doubt,
Level I shall be considered the lowest level and Level V shall be considered the
highest level.

“Swap Obligation” means, with respect to any Obligor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

3



--------------------------------------------------------------------------------

(c) The definition of “Obligations” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following new sentence to the end thereof:

Notwithstanding anything to the contrary contained herein, “Obligations” shall
not include the Excluded Swap Obligations.

(d) The definition of “Utilization Level” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(e) The first paragraph of Section 2.02 of the Credit Agreement is hereby
amended by adding the following new sentence to the end thereof.

Notwithstanding anything herein to the contrary, during the Additional Covenant
Period, no Borrowing Base shall be determined, whether pursuant to
Section 2.02(b), Section 2.02(c) or otherwise.

(f) Section 2.02(d) of the Credit Agreement is hereby amended by adding the
following new sentence to the end thereof.

Notwithstanding anything herein to the contrary, during the Additional Covenant
Period, (i) the Administrative Agent shall continue to make a semi-annual
redetermination of the Present Value using the same notice and time schedule
provided for Borrowing Base redeterminations pursuant to Section 2.02(b) even
though the Borrowing Base is no longer subject to redetermination and (ii) the
Administrative Agent may make additional redeterminations of the Present Value
in connection with any sale or proposed sale of Oil and Gas Properties of the
Borrower or any of its Subsidiaries, which together with all such sales made
since the most recent redetermination of the Present Value, have a market value
equal to or greater than 5% of the Present Value then in effect to the extent
any such sale is otherwise permitted by this Agreement using the same notice and
time schedule provided for Borrowing Base redeterminations pursuant to
Section 2.02(c) even though the Borrowing Base is no longer subject to
redetermination.

(g) Section 2.02(f)(ii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(ii) all Liens securing any Hedge Contract (other than Hedge Contracts with Swap
Counterparties which are secured by the Collateral that will be released on the
Release Date) and encumbering any Oil and Gas Properties of any Obligor shall
have been released, and all covenants and agreements relating to any Hedge
Contracts that require or could require Liens to secure obligations thereunder
(other than any covenant requiring the provision of security in the event the
Obligations are required to be secured by the Collateral) have been released and
discharged; and

 

4



--------------------------------------------------------------------------------

(h) Section 6.19 of the Credit Agreement is hereby amended by replacing the
reference to “1.75” with a reference to “1.5”.

(i) Section 7.06 of the Credit Agreement is hereby amended by adding the
following new sentence to the end thereof:

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Obligors to preserve the
allocation to Obligations otherwise set forth above in this Section 7.06
(assuming that, solely for purposes of such adjustments, Obligations includes
Excluded Swap Obligations).

(j) Schedule I to the Credit Agreement is hereby deleted in its entirety and
replaced with the new Schedule I attached hereto.

Section 5. Redetermination of Present Value. In connection with the Internal
Engineering Report dated effective June 30, 2013, the Administrative Agent,
hereby notifies the Lenders and the Borrower that, effective as of the date
hereof, the Present Value is hereby redetermined to be $12,982,494,000, and such
Present Value shall remain in effect at that level until the Present Value is
next redetermined pursuant to Section 2.02(d) of the Credit Agreement.

Section 6. Waiver of Borrowing Base Redetermination. The Borrower, the
Administrative Agent, and the Lenders hereby agree to waive the redetermination
of the Borrowing Base in connection with the Internal Engineering Report dated
effective June 30, 2013 as otherwise scheduled pursuant to Section 2.02(b)(ii)
of the Credit Agreement. The Borrowing Base shall continue to be $4,250,000,000
as provided in that certain Letter Re: Redetermination of Borrowing Base dated
May 17, 2013, and such Borrowing Base shall remain in effect at that level until
the Additional Covenant Period commences or, if applicable, until the Borrowing
Base is otherwise redetermined pursuant to the Credit Agreement; provided that,
in the event that the BB Period continues pursuant to the proviso in Section 3
above, the Administrative Agent and the Lenders shall have the right to
redetermine the Borrowing Base in connection with the Internal Engineering
Report dated effective June 30, 2013.

Section 7. Borrower Representations and Warranties. The Borrower represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement and the representations and warranties contained in the other Loan
Documents, are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the Effective Date as if made on as and as of such date except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) as of such earlier date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate power and authority of
the Borrower and have been duly authorized by appropriate corporate and
governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents.

 

5



--------------------------------------------------------------------------------

Section 8. Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
and acknowledges that its obligations under the Guaranty Agreement are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably, jointly and severally, guarantee the full and punctual payment of,
when due, whether at stated maturity or earlier by acceleration or otherwise,
all of the Obligations (subject to the terms of the Guaranty Agreement), as such
Obligations may have been amended by this Agreement. Each Guarantor hereby
acknowledges that its execution and delivery of this Agreement does not indicate
or establish an approval or consent requirement by such Guarantor under the
Guaranty Agreement in connection with the execution and delivery of amendments
to the Credit Agreement, the Notes or any of the other Loan Documents.

Section 9. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a) The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, the Issuing Lender and the Lenders.

(b) No Default shall have occurred and be continuing as of the Effective Date.

(c) The representations and warranties in this Agreement shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof).

(d) The Borrower shall have paid all reasonable costs and expenses of counsel to
the Administrative Agent which have been invoiced to the Borrower at least one
Business Day prior to the date hereof and are payable pursuant to
Section 9.03(a) of the Credit Agreement.

Section 10. Acknowledgments and Agreements.

(a) The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.

(b) The Administrative Agent, the Issuing Lender and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents. Except as otherwise expressly contemplated herein, nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent, the Issuing Lender or any Lender with
respect to the Loan Documents, or (iv) the rights of the Administrative Agent,
the Issuing Lender or any Lender to collect the full amounts owing to them under
the Loan Documents.

 

6



--------------------------------------------------------------------------------

(c) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 11. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or in portable document format (.pdf) and all such
signatures shall be effective as originals.

Section 12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 13. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 14. Governing Law. The governing law provisions set forth in
Section 9.14 of the Credit Agreement apply to this Agreement.

Section 15. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

7



--------------------------------------------------------------------------------

EXECUTED effective as of the date first above written.

 

BORROWER:     CONTINENTAL RESOURCES, INC.     By:  

/s/ John D. Hart

     

John D. Hart, Senior Vice President,

Chief Financial Officer and Treasurer

GUARANTORS:     BANNER PIPELINE COMPANY LLC (for purposes of Section 8 only)    
      By:  

/s/ John D. Hart

      John D. Hart, Manager     CLR ASSET HOLDINGS, LLC     By:   Continental
Resources, Inc., its member as manager     By:  

/s/ John D. Hart

     

John D. Hart, Senior Vice President,

Chief Financial Officer and Treasurer

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/       ISSUING LENDER/LENDER:       UNION BANK, N.A.,      

as Administrative Agent, Issuing Lender

and a Lender

      By: /s/ Haylee Dallas                                       
                                             Name: Haylee Dallas       Title:
Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By: /s/ Ian
Payne                                                                       
Name: Ian Payne Title: Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC as a Lender By: /s/ Sanjay
Remond                                                             Name: Sanjay
Remond Title: Director

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Tara R.
McLean                                                            Name: Tara R.
McLean Title: Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By: /s/ Adam H.
Fey                                                                 Name: Adam
H. Fey Title: Director

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Scott
Pittman                                                                 Name:
Scott Pittman Title: Authorized Officer

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ Charles D. Kirkham                                                    

Name: Charles D. Kirkham

Title: Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By: /s/ Phil Ballard                                       
                           

Name: Phil Ballard

Title: Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,

as a Lender

By: /s/ Nancy M. Mak                                        
                    

Name: Nancy M. Mak

Title: Senior Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.

By: /s/ Aidan Lanigan                                       
                      

Name: Aidan Lanigan

Title: Senior Vice President

By: /s/ Puiki Lok                                        
                              

Name: Puiki Lok

Title: Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC,

as a Lender

By: /s/ Marie Fernandes                                       
                  

Name: Marie Fernandes

Title: Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By: /s/ John S. Lesikar                                       
                     

Name: John S. Lesikar

Title: Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

MIDFIRST BANK,

as a Lender

By: /s/ James P. Boggs                                       
                    

Name: James P. Boggs

Title: Senior Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 4



--------------------------------------------------------------------------------

SCHEDULE I

Applicable Margins

PRICING GRID

 

Level

   Eurodollar
Rate
Advances     Reference
Rate
Advances     Letter of
Credit Fee     Commitment
Fee  

Level V

   ³ BBB+/Baa1      1.125 %      0.125 %      1.125 %      0.15 % 

Level IV

   BBB/Baa2      1.25 %      0.25 %      1.25 %      0.20 % 

Level III

   BBB-/Baa3      1.50 %      0.50 %      1.50 %      0.25 % 

Level II

   BB+/Ba1      1.75 %      0.75 %      1.75 %      0.30 % 

Level I

   £ BB/Ba2      2.00 %      1.00 %      2.00 %      0.35 % 

SCHEDULE 1